IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-10736
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RICHARD RUSSELL,

                                      Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:94-CR-301-G
                        - - - - - - - - - -
                          August 29, 1996
Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Richard Russell appeals his conviction for conspiracy to

distribute methamphetamine and his sentence.   The evidence at

trial was not at variance with the superseding indictment.

United States v. Thomas, 12 F.3d 1350, 1357 (5th Cir.), cert.

denied, 114 S. Ct. 1861 (1994).   The district court did not

clearly err in basing his sentence on 128 pounds of




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                                No.
                                -2-

methamphetamine.   United States v. Mergerson, 4 F.3d 337, 345

(5th Cir. 1993), cert. denied, 114 S. Ct. 1310 (1994).

     AFFIRMED.